The disclosure is objected to because of the following informalities: Page 3, in paragraph [0014], first line therein, note that --(i.e. cutoff)-- should be inserted after “propagate” for an appropriate characterization consistent with the labeling in Fig. 12. Page 5, in paragraph [0022], it is noted that a specific date of publication should be provided for the cited patent literature for clarity and completeness of description. Page 5, in the heading therein, note that “SUMMARY” should be rewritten as --SUMMARY OF THE INVENTION-- for consistency with PTO guidelines. Pages 7 & 8, in the brief description of Figs. (2, 6, 9), note that reference should be made to the fact that multiple drawing figures are associated with each of these cited figures and therefore a further description explaining these further drawing figures need to be provided. Page 8, in paragraph [0046], it is noted that the inclusive reference to “Figs. 1 to 13” should be rewritten to account for multiple drawing figures associated with certain Figures (i.e. Figs. 2, 6, 9) for an appropriate characterization. Page 11, in paragraph [0058], first line therein, note that the recitation of “so-called ridge shape that” should be rewritten as --so-called “ridge shape” that-- for an appropriate characterization. Page 13, in paragraph [0068], last line therein, note that “such as Au” should be rewritten as --such as gold (Au)-- for an appropriate characterization. Page 14, in paragraph [0079], first & second lines therein and page 18, in paragraph [0101], first & second lines therein, note that “represents frequency and an ordinate represents a phase (Phase_S22)” should be rewritten as --represents frequency in GHz and an ordinate represents a phase (Phase_S22 in °)--, respectively at these instances for an appropriate characterization consistent with the labeling in the corresponding graph. Page 15, in paragraph [0081], second & third lines therein and page 19, second & third lines therein, note that “represents frequency and in GHz and an ordinate represents transmission characteristics in dB)--, respectively at these instances for an appropriate characterization consistent with the labeling in the corresponding graph. Page 15, in paragraph [0082], first line therein, note that --(i.e. 100μm, 200μm, 300μm)-- should be inserted after “H_ADJ” for an appropriate characterization consistent with the labeling in the corresponding graph. Page 16, in paragraph [0090], third line therein, note that the recitation of “a digging” is vague in meaning and thus should be rewritten for clarity of description. Page 19, in paragraph [0104], first line therein, note that --(i.e. 400μm, 500μm, 600μm)-- should be inserted after “L_HORI” for an appropriate characterization consistent with the labeling in the corresponding graph. Page 19, in paragraph [0107], second line therein, note that the recitation of “less likely occurs” should be rewritten as --occur less likely-- for idiomatic clarity.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that throughout the detail description of specific drawing figures, it is noted that such descriptions refer to reference labels that are specifically labeled with respect to the drawing being described. Accordingly, such reference labels should reference those drawing figure(s) in which the reference label actually appears for clarity and completeness of description. Some, but clearly not all, examples are: in paragraph [0010], reference label (200) should reference --(a) in Fig. 9--; in paragraph [0056] & [0063], reference labels (11, 24) should reference --(a) in Fig. 2--; in paragraphs [0058], [0066], [0069], [0077], [0092], [0093], reference labels (c, H_ADJ, 40, 11a, 22a, L_HORI) should reference --(b) in Fig. 2--; in paragraph [0073], reference labels (L1, L2) should reference --Fig. 3--; etc. Also, note that certain reference labels, appearing in certain indicated drawing figures, need to be correspondingly described in the specification description .  Appropriate correction is required.
The drawings are objected to because of the following: In Figs. 9, 10, 11, 12, 13, note that each of these drawing figures should be designated as --PRIOR ART-- in view of the “conventional” nature associated with what is depicted in these drawing figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 8-12; 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 8, line 2 and in claim 14, lines 1 & 2, note that it is unclear whether the “ridge structure” having “a truncated square pyramid shape” would be an accurate characterization of the “ridge structure” (e.g. is the ridge structure actually a square that is truncated given the thin rectangular plate depicted in Fig. 2?) and thus appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8; 13-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Maillet et al (cited by applicants’). 
Maillet et al (i.e. FIG. 3) discloses a high frequency connection structure, comprising: a waveguide (i.e. 10); a conductor ridge structure (i.e. 31) disposed within waveguide (10); a transmission line (i.e. conductor 44) adjacent to an end of the ridge; a wire (i.e. link 32) electrically connecting a first end of the ridge (31) to a first end of the transmission line (44). As would have been known to one of ordinary skill in the art, an ground inductance is necessarily present within the ridge (31). However, as evident from FIG. 3, by virtue of the recessed configuration of the ridge (31), then only a portion of the end of the ridge connects with an inner wall of the waveguide, when compared with the entirety of the ridge being connected to the inner .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woods et al (‘107) & (‘441) each disclose a connection between a transmission line and a ridge within a waveguide using a conductive wire.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee